DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application/Amendments/Claims/RCE under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e) was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicants submission filed on 7/27/2022 has been entered. Rejections and/or objections not reiterated from the previous office action mailed 1/12/2022 are hereby withdrawn. The 112b rejection of claims 114-115, 119 along with the previous 102 and 103 rejections have been withdrawn in light of applicant’s arguments and claim amendments. The following rejections and/or objections are either newly applied or are reiterated and are the only rejections and/or objections presently applied to the instant application.
Claims 128-130 are newly added. Claims 98-100, 103-109 and 125 have been canceled. Claims 113-115, 118-119, 124 and 126-130 are pending. Claims 113-115, 118-119, 124 and 126-130 are the subject of the present Official action. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Priority
Applicant’s claim for the benefit of a prior-filed application PRO 62/234,354 and PCT/US2016/054475 filed on 9/29/2015 and 9/29/2016, respectively, under 35 U.S.C 119(e) or under 35 U.S.C 120, 121 or 365(c) is acknowledged. 
Accordingly, the effective priority date of the instant application is granted as 9/29/2015.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 113-115, 118-119, 124 and 126-130 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. This rejection is newly applied to address applicants claim amendments on 7/27/2022. 
Claim 113 describes drying animal fetal tissue and decellularizing the animal tissue to obtain a particulate mixture, wherein the particulate mixture is “free of cryopreservation”. The phrase “free of cryopreservation” is not defined by the claim and the specification does not provide a standard for ascertaining the requisite degree to which one of ordinary skill in the art could reasonably apprised of the scope of this phrase. Cryopreservation is a process rather than a composition (like cryopreservatives) which the particulate mixture can be free from. Applicant’s use of the term “cryopreservation” could convey multiple conflicting meanings to one of ordinary skill in the art. For example, free of cryopreservation could indicate that the animal fetal tissue or particulate mixture was never previously cryopreserved (i.e. fresh tissue). Alternatively, it could indicate that the particulate mixture is free of cryopreservatives like dimethyl sulfoxide and propanediol. As a result of this indefinite term, one of ordinary skill in the art would not understand the composition of the particulate mixture as referenced in claim 113. Please note that the language of a claim must make it clear what subject matter the claim encompasses to adequately delineate its "metes and bounds", see MPEP 2173.02. A claim that requires the exercise of subjective judgement without restriction may render the claim indefinite, see MPEP 2173.05b.
Claims 126-127 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. This rejection is newly applied to address applicants claim amendments on 7/27/2022. 
Claim 126 describes placing the dried animal fetal tissue into the cryomill comprising a milling chamber having an impactor. The term “impactor” is not defined by the claim and the specification does not provide a standard for ascertaining the requisite degree to which one of ordinary skill in the art could reasonably apprised of the scope of this term. For example, one of ordinary skill could interpret impactor as reading on cylindrical balls, such as the ones used in a ball mill. Conversely, this term could read on structures attached to the milling chamber or even the animal fetal tissue itself. A claim that requires the exercise of subjective judgement without restriction may render the claim indefinite, see MPEP 2173.05b. Claim 127 is rejected for its dependency on indefinite claim 126. 

Claim 127 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. This rejection is newly applied to address applicants claim amendments on 7/27/2022. 
Claim 127 describes allowing “the milling chambers” to warm to room temperature whereas claim 126 only describes a singular milling chamber. There is lack of antecedent basis for the reference to multiple milling chambers as described in claim 127. A claim is indefinite when it contains words or phrases whose meaning is unclear, see MPEP2173.05(e). 

Claim 124 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. This rejection is newly applied to address applicants claim amendments on 7/27/2022.
Claim 124 describes further cooling the particulate mixture at a rate of 1oC per minute from 4 oC to -80 oC. However, claim 113 describes the particulate mixture being free of cryopreservation. Thus, claim 124 directly contradicts the claim limitations set forth in independent claim 113 since cooling at a rate of 1oC per minute from 4 oC to -80 oC equates to cryopreservation. Please note that the language of a claim must make it clear what subject matter the claim encompasses to adequately delineate its "metes and bounds", see MPEP 2173. 

Claims 118-119 and 126-127 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. This rejection is newly applied to address applicants claim amendments on 7/27/2022.
Claims 118 and 119 describe precooling and cryofractionation processes which are required to produce the particulate mixture. However, claim 113 describes the particulate mixture being free of cryopreservation. The precooling and cryofractionation processes described in claims 118-119 appear to be contrary to applicant’s description of a particulate mixture which is free of cryopreservation. Please note that the language of a claim must make it clear what subject matter the claim encompasses to adequately delineate its "metes and bounds", see MPEP 2173.

Claim 115 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. This rejection is maintained for the same reasons as described in the office action mailed on 1/12/2022. A reply to applicant’s traversal is found below.
Claim 115 describes filtering the “reconstituted particulate mixture” to increase the concentration of fetal cells and injecting the “particulate mixture” into an injured animal. Thus, it is unclear if the final injection solution contains only the filtered particulate mixture OR contains the reconstituted particulate mixture (amniotic fluid + particulate mixture). It is unclear which product from the filtration process is being injected into the injured animal, the filtrate or solid residue. As a result, one of ordinary skill would not understand what constitutes the final injection solution.

Response to Traversal
Applicant traverses the instant rejection by pointing to para 73 of the specification. Applicant argues that “filtering” is disclosed in the present specification and is definite. 
This argument has been fully considered, but was not found persuasive. Although para 73 of the specification describes filtering the particulate matter to obtain particles less than 100 microns in diameter, it still remains unclear which product from the filtration process is being injected into the injured animal, the filtrate or solid residue. Though understanding the claim language may be aided by explained contained in the written description, it is important not to import claim limitations that are not part of the claim, see MPEP 2111.01, part II. 

Statement on Claim Interpretation
Claim 113 describes “drying” animal fetal tissue. Taking the broadest reasonable interpretation, one of ordinary skill could interpret this to mean any type of process in which water is removed from the animal fetal tissue. This may include convective drying, dielectric drying, freeze drying or supercritical drying.
Furthermore, claim 113 describes “decellularizing animal fetal tissue” wherein “at least a portion of the animal fetal tissue is dececellularized”. Taking the broadest reasonable interpretation, the removal of only a single cell would fulfill the description of decellularizing a “portion” of the animal fetal tissue since applicant has not defined the true extent of decellularization in the specification. Furthermore, the relative importance of decelullarization is called into question when in claim 114 fetal cells are added back into the reconstituted particulate mixture. 
Given the 112b issue identified previously, applicant’s reference to decellularized ground animal fetal tissue which constitutes a “particulate mixture” is only limited by the structural description found in claim 113 describing the particles as having dimeters less than 100 microns. Similarly, applicant’s amendment to claim 113 describing a particulate mixture being free of cryopreservation does not change the structure of the particulate mixture and is interpreted as being nonlimiting. Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps, see MPEP 2113. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 113, 118-119, 124 and 126-127 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Daniel et al. US 2018/0221418, published 8/9/2018, priority date 815/2012 (hereinafter Daniel). This rejection is newly applied to address applicants claim amendments on 7/27/2022.
Daniel describes compositions and methods to produce micronized placental components for wound healing applications (Daniel, para 4). Daniel describes tissue processing steps starting with animal fetal tissue comprising placental components like amnion, chorion and fetal cells derived from cows, pigs and humans (Daniel, para 4, 44, 49, 53). Daniel describes further tissue processing steps including chemical decontamination, decellularization, and drying (Daniel, para 58, 60, 66). Daniel provides a detailed description of the drying procedures in para 66-81. In particular, Daniel describes chemical dehydration and freeze-drying to remove residual water and solvents prior to cryogenic grinding (Daniel, para 67, 68, 86). Daniel states that during cryogenic grinding, the sample is continually cooled with liquid nitrogen from the integrated cooling system before and during the grinding process to minimize the denaturation of proteins in the amnion and chorion using a cryomill (Daniel, para 86). Daniels description of dehydration followed by cryogenic grinding corresponds to the precooled grinding steps using a cryomill described in claim 118 (Daniel, para 67, 82, 86). Daniel describes embodiments wherein multiple rounds of grinding are preformed to achieve proper micronized particle sizes from amnion/chorion tissue grafts, corresponding to the limitations described in claim 119 (Daniel, para 153 and example 2). Daniel describes vapor phase cooling for 30-60 min using liquid nitrogen followed by cryogenic grinding for 20 min, corresponding to the cooling rates described in claim 124. Daniel states that if necessary, the tissue can be placed back into the Dewar for an additional 30-60 min and moved to the grinder for an additional 20 min to ensure sufficient micronization (Daniel, para 153). During this transfer period, it is assumed that the milling chamber is allowed to warm to room temperature between grinding cycles, corresponding to the limitations described in claim 127. Daniel describes achieving ground particle sizes of less than 100 microns in diameter (Daniel, para 82). Daniel describes fractionation and filtration techniques to ensure adequate particle size (Daniel, para 89, 153). Daniel describes suspending the micronized placental components in a suitable buffer for direct applications via injection (Daniel, para 92, 122). Accordingly, the disclosure of Daniel anticipates claims 113, 118-119, 124 and 126-127. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 114 and 115 are rejected under 35 U.S.C. 103 as being unpatentable over Daniel (supra) as applied to claims 113, 118-119, 124 and 126-127 above in further view of Weber et al. WO 2015/195506, published 12/23/2015 (hereinafter Weber, reference of record). This rejection is newly applied to address applicants claim amendments on 7/27/2022.
A description of Daniel can be found above. Although Daniel describes suspending the micronized placental components in a suitable buffer for direct applications via injection, Daniel does not expressly describe reconstituting the ground animal fetal tissue particulate mixture with amniotic fluid into an injectable form for treating injured animals as described in claims 114 and 115. 
Weber describes a therapeutic composition comprising acellular amniotic membrane particles and a carrier fluid comprising amniotic fluid (Weber, para 14, 15, 20 and claim 1). Weber’s broad description of “acellular amniotic membrane particles” fits the description of “particulate mixture” as used in the instant claims (Weber, para 8, 14-16 and 87).  In claim 14, Weber states that the amniotic membrane particles are “micronized” having an average particle size of no more than 100 microns in diameter (Weber, claim 14). Weber describes filtration techniques to remove amniotic cells (Weber, para 9, 20, 90). Given the 112b issue identified previously, the filtration process described by Weber could be used to either increase or decrease the relative concentration of fetal cells depending on whether the solid residue or filtrate is used in the final injection solution. Weber describes further steps wherein viable fetal cells are added back into the therapeutic composition (Weber, claims 29, 30, 32). Weber describes injecting the therapeutic composition directly into an affected area or in proximity of the treatment location (Weber, para 20, 21, 28, 30).
It would have been prima facie obvious to one of ordinary skill in the art to reconstitute the micronized fetal tissue described Daniel using amniotic fluid described by Weber as an injectable therapeutic treatment to improve wound healing. Daniel describes how the aforementioned cryogenic grinding process uniquely preserves enzymes, hormones and the native protein structure of micronized fetal tissue. Furthermore, Weber shows that amniotic fluid may serve as an effective biocompatible solution for reconstituting particulate mixtures as an injectable therapeutic treatment.  Thus, it would have been a matter of combining two well-known techniques in the art to achieve predictable results. One would have been motivated to combine the micronized fetal tissue of Daniel with the injectable therapy protocols of Weber in order to uniquely preserve enzymes, hormones and the native protein structure of micronized fetal tissue as an effective injectable therapy. One would have a reasonable expectation of success given that Daniels alludes to creating cryodispersions as an injectable therapeutic treatment, although stops short of describing the reconstitution of ground fetal tissue using amniotic fluid. Accordingly, in the absence of evidence to the contrary, one of ordinary skill in the art would have considered claims 113-115, 118-119, 124 and 126-127 to have been prima facie obvious to at the time the invention was made. 

Claims 128-130 are rejected under 35 U.S.C. 103 as being unpatentable over Daniel (supra) and Weber (supra) as applied to claims 113-115, 118-119, 124 and 126-127 above in further view of Tseng et al. US 2017/0258727, published 9/14/2017, priority date 6/8/2012 (hereinafter Tseng). This rejection is newly applied to address applicants claim amendments on 7/27/2022.
A description of Daniel and Weber can be found above. Neither Daniel nor Weber describe debriding a wound of an animal or administering antibiotics prior to injecting the animal with the reconstituted particulate mixture as described in claims 128-129. 
Tseng describes methods of preparing and applying fetal tissue powders for wound healing applications (Tseng, abstract and para 2, 3, 5). Tseng describes fetal tissue powders comprising placenta, chorion and amnion which are lyophilized and ground (Tseng, para 3). Tseng describes formulations wherein the fetal tissue powders are injected into a wound site (Tseng, para 19-23, 62, and claim 48). Tseng defines subjects as both human and nonhuman animals (Tseng, para 82). Tseng describes debriding the wound site prior to applying the ground fetal tissue along with other wound preparation techniques in order to minimize infection (Tseng, para 184, 192, 194, 219). Tseng describes the use of antibiotics such as neomycin and polymyxin b sulfate during treatment (Tseng, para 219). 
It would have been prima facie obvious to one of ordinary skill in the art to administer antibiotics and debride the wound site as described by Tseng prior to injecting the injured animal with the reconstituted fetal tissue as descried by both Daniel and Weber. Tseng describes how wound debridement and antibiotic administration reduces the risk of infection and improves treatment outcomes prior to applying the ground fetal tissue.  Thus, it would have been a matter of combining two well-known techniques in the art to achieve predictable results. One would have been motivated to practice the wound debridement and antibiotic techniques described by Tseng in order to reduce the risk of wound infection. One would have a reasonable expectation of success given that these are known techniques commonly used to reduce the risk of infection and are considered routine in the art. Accordingly, in the absence of evidence to the contrary, one of ordinary skill in the art would have considered the claimed invention to have been prima facie obvious to at the time the invention was made. 

Nonstatutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Langi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).  
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717 .02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP 706.02(1)(1) - 706.02(1)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 
Claims 113-115, 118-119, 124 and 126-130 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 8-10 and 13 of U.S. Patent No. 10,993,968 in view of Bhatia (reference of record). Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims would make obvious the instant claims if they were available as prior art in view of Bhatia. This rejection is maintained for the same reasons as described in the office action mailed on 1/12/2022. A reply to applicant’s traversal is found below.
	The instant claims describe a method of obtaining the same reconstituted particulate mixture containing fetal cells in the patented claims. The instant claims describe drying animal fetal tissue, decellularization via cryofractionation, reconstituting the particulate mixture using a biocompatible solution and fetal cells. The instant claims describe filtering and injecting the composition to an injured animal. 
The patented claims are directed to an article of manufacture comprising a dried particulate mixture of decellularized fetal tissue. The fetal tissue is decellularized by cryofractionation. The fetal tissue comprises amnion tissue. The particulate mixture is reconstituted in a sterile isotonic solution and/or amniotic fluid which can further comprise fetal cells. The patented claims describe filtering the decellularized fetal tissue and further injecting the composition. 
Bhatia discloses a method for producing extracellular matrix (ECM) from placental tissue (Bhatia, paragraph 33). Bhatia provides embodiments where only heat-drying is used at a temperature range between 50 oC and 80 oC (Bhatia, para 5). Bhatia states that the placental tissue may be decellularized prior to obtaining the ECM (paragraph 44 and claim 1). Bhatia describes the use of a filter to retain the ECM and filter out unwanted endotoxins, thus improving the quality and quantity of ECM (paragraph 91). Bhatia states that the dried ECM may be administered to either humans or animals at any dose range to produce the desired pharmacological results (paragraph 103). Bhatia discloses several injection and administration routes to introduce the particulate mixture to the injured area (paragraphs 97, 100 and 237). 
It would have been prima facie obvious to one of ordinary skill in the art to use the dried particulate mixture of decellularized fetal tissue described in the patented claims and administered to an injured animal using the methods outlined by Bhatia. It would have been a matter of combining two well-known techniques in the art to achieve predictable results. The patented claims describe “decellularization by cryofractionation” in claim 2 to create very similar decellularized fetal tissue to what was reported by Bhatia. Thus, one would have been motivated to design methods of making the “article of manufacture comprising dried particulate mixture of decellularized fetal tissue” described in the patent claims using the treatment and production methods outlined by Bhatia to meet all of the instantly claimed limitations. One would have a reasonable expectation of success given the favorable treatment results achieved by Bhatia. Accordingly, in the absence of evidence to the contrary, one of ordinary skill in the art would have considered the claimed invention to have been prima facie obvious to at the time the invention was made. 

Response to Traversal
Applicant traverses the instant rejection by requesting that the rejection be held in abeyance until patentable subject matter is delineated. 
Applicant request to hold the nonstatutory double patenting rejection in abeyance until allowable subject matter is technically non-responsive since this is not a provisional nonstatutory double patenting rejection, see MPEP 804. Rather than pause prosecution to engage in mailings that outline the consequences of non-responsive submissions, the foregoing is set forth as a warning that future such non-responsive submissions will require a pause in prosecution and the issuance of a notice of non-compliance, along with the attendant delay and potential for loss of patent term extension, should allowable subject matter be reached. In the lack of a proper response, the rejection is therefore maintained accordingly.

Other Relevant Prior Art
Bhatia et al. WO 2014/152234 A1. 25.09.2014
Osetsky et al. "Cryogenic Technologies in Production of Pharmaceutical, Cosmetic, Agrotechnical Formulations and Biologically Active Food Additives." Problems of Cryobiology and Cryomedicine 19.4 (2009): 488-499

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER NICOL whose telephone number is (571)272-6383.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on (571)272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Alexander Nicol
                                                                                                                                                Patent Examiner
Art Unit 1633
	


/JANET L EPPS -SMITH/Primary Examiner, Art Unit 1699